Citation Nr: 1602505	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea, claimed as secondary to the service-connected diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1959 to February 1987.  He retired from service as a Lieutenant Colonel.  His military decorations include the Bronze Star Medal, the Air Medal, the Army Commendation Medal, and the Vietnam Service Medal in recognition of his service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

In October 2014 the Board denied the issue currently on appeal.  In April 2015 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties that same month and vacated the Board's October 2014 decision.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

In July 2015, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 (2015).  A VHA medical opinion was rendered in August 2015.  That same month, the appellant was given an opportunity to present additional argument.  His attorney responded in October 2015 by asking for another 30-days (November 11, 2015) to respond, which assumed that the request would be granted absent notice of the contrary.  To date, and well beyond November 11, 2015, no additional evidence or argument has been provided.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's chronic obstructive sleep apnea is not etiologically related to his active service, to include a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for chronic obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2011 of the criteria for establishing service connection, including on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2011.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, private medical opinions, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

An opinion from the Veterans Health Administration (VHA) was obtained in August 2015.  The Board finds the VHA opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner considered the Veteran's medical history and provided opinions along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




Analysis

The Veteran is seeking service connection for chronic obstructive sleep apnea.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

As discussed in the Introduction, in April 2015, the Court issued an order that granted a Joint Motion filed by counsel for both parties.  The Board's analysis below incorporates the Court's concerns.  Further, the analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.

The pertinent clinical evidence shows that no chronic sleep apnea or related symptoms of a chronic upper respiratory disorder manifested by heavy snoring and/or disturbed sleep are indicated in the Veteran's service records.  The Veteran retired from active service in February 1987.  VA medical examination conducted shortly thereafter, in May 1987, shows, in pertinent part, that there was no current or past history of otolaryngological obstruction.

The Veteran's post-service medical records and his own account of his pertinent clinical history indicate that his diagnosis of chronic obstructive sleep apnea was not confirmed until after a sleep study was conducted in 2004.  He makes no argument to the contrary.  Rather, the Veteran's essential contention is that his sleep apnea is directly related to his service-connected type 2 diabetes mellitus.  There is no evidence to suggest that the Veteran's chronic obstructive sleep apnea had its onset in service or is otherwise related to his active service.  Neither the Veteran nor his attorney argue the contrary.  Service connection on a direct basis is thereby not warranted.

The Veteran in contending that his obstructive sleep apnea is secondary to his service-connected diabetes mellitus, cited to his submitted Internet articles, which indicate that patients with diabetes mellitus also have obstructive sleep apnea or that obstructive sleep apnea has been linked to diabetes mellitus.  See February 2011 statement.  With regard to the Veteran's primary contention that his chronic obstructive sleep apnea was caused or aggravated by his service-connected diabetes mellitus there are medical opinions of record that support and oppose the Veteran's claim.  The positive opinions include an opinion dated in February 2011 from the Veteran's private treating physician, Dr. D.G.J., who presented his credentials as a professor of medicine and pharmacology and a private opinion dated in October 2015 from Dr. H.B.B, who is a Board certified physician in endocrinology, diabetes and metabolism.  

The February 2011 private doctor, Dr. D.G.J, opined as to the following matter:

I have treated [the Veteran] for his type 2 diabetes mellitus since 2004.  I have been aware of [an association between sleep apnea and diabetes] since [the past decade].  As scientists in the field of metabolism have become more aware of the many facets of the metabolic syndrome that predisposes individuals to the development of type 2 diabetes, the association with. . . disorders such as sleep apnea have become apparent. 

[The Veteran] asked me if I thought that his sleep apnea could be due to his type 2 diabetes. [I]n my medical opinion, the obstructive sleep apnea that he has developed is more likely than not secondary to his type 2 diabetes and the consequences of his metabolic syndrome

The October 2015 private doctor, Dr. H.B.B., after reviewing the claims file stated that there is strong evidence showing that diabetes type 2 is a risk factor for obstructive sleep apnea and referred to the "landmark Sleep Heart Health Study", which concluded that diabetes is associated with periodic breathing.  Dr. H.B.B. explained that sleep disturbances may result from diabetes and the data underscored that insulin resistant diabetes type 2 is a key risk factor for the development of obstructive sleep apnea independent of obesity.  The doctor elaborated that insulin resistance and visceral fat, which are key components of diabetes mellitus type 2, lead to soft tissue edema and depression of ventilation which ultimately leads to sleep apnea.  Further, the underlying diabetes mellitus type 2 predisposes a patient to sleep apnea and ultimately can aggravate the sleep apnea once the sleep apnea has surfaced.  Dr. H.B.B. concluded that the Veteran's obstructive sleep apnea is more likely than not secondary to his service connected diabetes mellitus type 2.  

The unfavorable opinion includes a VHA opinion dated in August 2015.  The VHA examiner, Dr. J.L., who is Board certified in internal medicine reviewed the claims folder and the pertinent medical literature.  He also consulted with Dr. A.A,. a pulmonologist who is Board certified in both pulmonary and critical care, as well as in sleep medicine at the VA medical center.  Dr. J.L. noted that the Veteran was diagnosed with diabetes in 2003 and commented that the favorable February 2011 private opinion from Dr. D.G.J. was based on a recognized association between diabetes and sleep apnea noted in the medical literature, though no specific citations were provided with the opinion.  Dr. J.L. indicated that he reviewed the medical literature, to include articles submitted by the Veteran in June 2015 that consist of a report from the International Diabetes Federation Taskforce on Epidemiology and Prevention, a professional newsletter from a medical education provider, and an online news story.  

The VHA examiner explained that these articles contain information similar to the information in the current peer-reviewed medical literature and the information provided by the sleep specialist Dr. A.A., which shows that population studies have identified a high rate of obstructive sleep apnea in patient with diabetes mellitus type 2 and epidemiologic studies suggest that obstructive sleep apnea may cause alteration in glucose metabolism thereby increasing the risk of developing diabetes mellitus type 2.  However, Dr. J.L. emphasized that there are no studies to date that identify a causal relationship between sleep apnea and diabetes mellitus type 2, i.e. "sleep apnea causing diabetes or vice versa."  He noted that the documents the Veteran provided show this same association but do not cite medical literature demonstrating this causal relationship.  He stated that the authoritative Sleep Heart Health Study (Diabetes Care 26: 703-709, 2003) demonstrated "no adjusted difference in obstructive events between diabetic and nondiabetic participants" when other risk factors were adjusted for, to include obesity.  Dr. J.L. further stated that he could not identify any medical literature linking diabetes medication and the development of sleep apnea.  He reiterated that while "medical literature certainly describes a relationship between obstructive sleep apnea and type 2 diabetes, there are no sufficient data to causally link the two.  Although Dr J.L.'s concluded that the evidence is not sufficient "to support the Veteran's claim that his diabetes 'at least as likely as not' either was aggravated by or caused his obstructive sleep apnea", there appears to be a typographical error as Dr. J.L. earlier in the opinion acknowledged that he would be addressing whether the sleep apnea was caused or aggravated by the diabetes mellitus.  Thus based on the context of the opinion Dr. J.L. was concluding that diabetes mellitus did not cause nor aggravate the obstructive sleep apnea.  

The VHA opinion is consistent with the February 2011 VA examination addressing whether the service-connected diabetes mellitus caused obstructive sleep apnea.  On VA examination in February 2011, the clinicians who reviewed his claim, which included a nurse practitioner, a VA physician specializing in pulmonology, and the VA medical center's clinical director of administrative medicine, opined that it was less likely than not that the Veteran's service-connected type 2 diabetes mellitus (also characterized as a metabolic syndrome) was the cause of his chronic sleep apnea.  The rationale in support of this opinion is, in pertinent part, as follows: 

Many medical conditions are associated with sleep apnea, but a direct causal relationship has not been established for most of them.  For example people with heart failure, hypertension, and [chronic obstructive pulmonary disease] have a high prevalence of sleep apnea, but [sleep apnea] is not considered [to be] caused by these diseases.  A cited review on the association with diabetes tries to prove that sleep apnea is a manifestation of metabolic syndrome, but it is not convincing.  [Citations omitted.]  Modification of the inflammatory mediators present in metabolic syndrome and diabetes can lead to improvements in sleep apnea, but this is far from proving that diabetes or metabolic syndrome cause sleep apnea.

In a late February 2011 addendum to the February 2011 VA examination report, the VA medical center's clinical director of administrative medicine acknowledged that he considered the February 2011 opinion from Dr. D.G.J but affirmed his professional conviction, based on the concurring opinion of the VA pulmonologist (who was also identified as the professor of medicine emeritus at the University of Arizona Medical School), that the scientific evidence did not support a causal nexus between diabetes and sleep apnea.  Thereafter, in a subsequent addendum opinion dated in October 2011, the VA medical center's clinical director of administrative medicine clarified and restated his opinion that it is less likely as not that the Veteran's diabetes (or metabolic syndrome) caused his sleep apnea.

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable August 2015 VHA opinion than the favorable February 2011 and October 2015 private opinions.  Both private examiners based their opinions on the association that has been found between sleep apnea and diabetes.  By contrast, while acknowledging this association, the VHA examiner based his opinion on the fact that medical research has not established a causal relationship between sleep apnea and diabetes mellitus.  Dr. J.L.'s opinion is consistent with the medical literature of record.  See, e.g, Obstructive Sleep Apnea and Type 2 Diabetes downloaded from http://journal. publications.chestnet.org on July 28, 2015 showing that there is a need for additional basic and clinical research to fully elucidate the complex interactions among obesity and type 2 diabetes; Association of Sleep Apnea and Type II Diabetes, a Population Based Study, 2005 from the American Journal of Respiratory and Critical Care Medicine, Volume 172 2005 showing that there is no evidence of a causal link between diabetes mellitus and sleep-disordered breathing; and Sleep-Disordered Breathing and Type 2 Diabetes, a Report from the International Diabetes Federation Taskforce on Epidemiology and Prevention from Diabetes Research and Clinical Practice 8 (2008) showing a recognized association between diabetes mellitus type 2 and obstructive sleep apnea along with emerging evidence that the relationship is likely to be at least partially independent of adiposity while recognizing the need for further research into the links between sleep-disordered breathing and diabetes.  Thus, unlike the favorable private opinions, the July 2015 VHA opinion was thorough and applied up-to-date medical principles to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

Further, obstructive sleep apnea is defined as "transient periods of cessation of breathing during sleep."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  The VHA examiner in rendering the opinion that diabetes mellitus type 2 neither caused nor aggravated obstructive sleep apnea consulted with the pulmonologist and Board certified sleep specialist, Dr. A.A.  Both favorable private opinions discussed above were not rendered by a pulmonologist nor sleep specialist as Dr. D.G.J is a professor of medicine and pharmacology working in the field of endocrinology and Dr. H.B.B. is a Board certified physician in endocrinology, diabetes and metabolism.  A pulmonologist and sleep specialist has greater specialized training and experience to determine causation and aggravation of obstructive sleep apnea than an endocrinologist.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting that, in weighing the value of medical opinion evidence, the Board may look at factors such as the health care provider's knowledge and skill in analyzing the medical data).  

In sum, the VHA examiner opined that diabetes mellitus type 2 and its medications did not cause obstructive sleep apnea for reasons discussed above.  The VHA examiner opined that diabetes mellitus type 2 and its medications did not aggravate obstructive sleep apnea based on his findings that the former did not cause breathing impairment during sleep, which includes any incremental change.  He considered the nature of the Veteran's chronic obstructive sleep apnea, history and relevant longitudinal complaints in proffering his opinion.

To the extent that the Veteran attempts to relate his chronic sleep apnea to his military service and his service-connected diabetes mellitus type 2 based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service occupation was as a transport and logistics officer and that his post-service occupations were not in the practice of medicine and do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology of the Veteran's chronic obstructive sleep apnea falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his respiratory disorder to service, including to his service-connected diabetes.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose respiratory disorders and opine as to their relationship to diabetes as they have no formal training or accreditation in pulmonology and endocrinology).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for chronic obstructive sleep apnea, claimed as secondary to the service-connected diabetes mellitus type 2, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 3.102. 


ORDER

Service connection for chronic obstructive sleep apnea, to include as secondary to diabetes mellitus type 2, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


